DETAILED ACTION
This Office Action is in response to Amendment filed 6-3-2022.  Claims 1-18 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-20-22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 15-16 are rejected under 35 USC 102(a)(2) as being anticipated by McPherson et al. (hereinafter “McPherson”, US Patent Publication 2017/0017295 A1).

As per claims 1, 8, 15-16, McPherson discloses A method, device, another device, and computer readable storage medium for processing frequency converter monitoring data, characterized in that it comprises: 
acquiring a script file, said script file including a monitoring parameter specifying field and a storage location 102 (paragraphs [0017, 0020-21, 0092], A script is created and executed to monitors power consumption of the user device.  It may capture the consumption of electrical power of the period of time as current drain.  The script can also be imported from a storage location as well as saved at a script storage location); 

parsing said script file to acquire said storage location and said monitoring parameter specifying field and determining the monitoring parameter specified by said monitoring parameter specifying field 104 (paragraphs [0021-22, 0024, 0092], Script is imported into the consumption analyzer or sent to the power monitor causing the device to perform monitoring actions); 

collecting, from a frequency converter, frequency converter monitoring data corresponding to the monitoring parameter and storing the frequency converter monitoring data in the storage location (paragraphs [0024-26, 0086, 0092]).  

As per claim 4, 11, McPherson discloses The method for processing frequency converter monitoring data as claimed in claim 1, characterized in that said storage location is in a secure digital card connected to a secure digital card interface of said frequency converter or in a multimedia card connected to a multimedia card interface of said frequency converter (paragraph [0034]).  


Claims 2-3, 7, 9-10, 14 are rejected under 35 USC 103 as being unpatentable over McPherson et al. (hereinafter “McPherson”, US Patent Publication 2017/0017295 A1) in view of Hanson et al. (hereinafter “Hanson”, US Patent Publication 2017/0371756 A1).
As per claims 2, 9, McPherson does not explicitly discloses The method for processing frequency converter monitoring data as claimed in claim 1, characterized in that said script file further includes a storage file format; 
said method further includes: 
parsing said script file to acquire said storage file format;
the step of storing the frequency converter monitoring data in said storage location includes: 
creating a storage file corresponding to said storage file format in the storage location; 
writing said frequency converter monitoring data in said storage file.  
However, in an analogous art, Hanson teaches how monitor values retrieved from the peripheral device based on the executed script are to be formatted for display.  The script may control value type formatting.  The storage script may determine the presence or likelihood of a data write or read (paragraphs [0034, 0051-52]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s acquiring storage file format, creating a storage file corresponding to the storage file format, and writing monitoring data in said storage file in McPherson’s method in order to perform tread analysis on the stored data points to identify a possible data trend with respect to data error rate.

As per claims 3, 10, McPherson does not explicitly discloses The method for processing frequency converter monitoring data as claimed in claim 2, characterized in that said storage file format is a comma-separated values file format or text file format.  
However, in an analogous art, Hanson teaches how monitor values retrieved from the peripheral device based on the executed script are to be formatted for display.  The script may control value type formatting and may provide a text label that can be applied to the monitor value (paragraph [0034]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s storage file format is a comma-separated values file format or text file format in McPherson’s method in order to perform tread analysis on the stored data points to identify a possible data trend with respect to data error rate.

As per claims 7, 14, McPherson discloses The method for processing frequency converter monitoring data as claimed in claim 1, characterized in that the method further comprises: 
setting a start triggering condition the step of parsing a script file is parsing said script file when said start triggering condition is satisfied (paragraph [0073]). 
McPherson does not explicitly discloses:
an end triggering condition;
the method further comprises: stopping storing said frequency converter monitoring data in said storage location when said end triggering condition is satisfied.
However, in an analogous art, Hanson teaches upon discovering the halt condition, the script may send an alert regarding the halt (paragraph [0051]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s end triggering condition in McPherson’s method in order to alert management regarding the halt and respond with corrective action.

Allowable Subject Matter
Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
McPherson does not disclose or fairly suggest that the script 118 “includes a monitoring parameter specifying field and a storage location.”
Applicant submit that McPherson fails to suggest at least, “the script file including a monitoring parameter specifying field and a storage location” as required by claim 1.
In response to:
McPherson teaches a script that generates monitoring and device commands.  Specifically, the parameter monitored by the script is power consumption.  The output of the monitoring (analysis/results) is then stored in a location such as a folder for future use.  The monitoring and storing are commanded and executed by the script (paragraphs [0017, 0021, 0086-87, 0092]).
Therefore, McPherson indeed discloses the script 118 “includes a monitoring parameter specifying field and a storage location.”
McPherson teaches a script that generates monitoring and device commands.  Specifically, the parameter monitored by the script is power consumption.  The output of the monitoring (analysis/results) is then stored in a location such as a folder for future use.  The monitoring and storing are commanded and executed by the script (paragraphs [0017, 0021, 0086-87, 0092]).
Therefore, McPherson indeed discloses “the script file including a monitoring parameter specifying field and a storage location” as required by claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

September 8, 2022